Elliott, C. J.
The' appellees were undertakers, and filed a claim in the Court of Common Pleas against the estate of *501Elvira Horrall, deceased, for a coffin, &c., furnished for her. The appellant was the administrator of the estate. On the final hearing, the court rendered a personal judgment against the appellant.
J. W. Burton, for appellant.
S. II. Taylor, for appellee.
The case is precisely the same,.in every other respect, as that of Horrall v. Saulder, ante p. 499, and for the reasons given in that case, the judgment in this is reversed, with costs, and a similar judgment ordered.